967 So. 2d 1004 (2007)
Raynard WILDER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-0963.
District Court of Appeal of Florida, First District.
October 26, 2007.
*1005 Raynard Wilder, pro se, Appellant.
Bill McCollum, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
The appellant asserts that his written habitual felony offender (HFO) sentence fails to comport with the oral pronouncement of sentence, which omitted the HFO designation. The trial court denied the motion as untimely because it was filed pursuant to rule 3.850. However, a claim that the written sentence does not conform to the oral pronouncement of sentence is cognizable in a rule 3.800(a) motion. Byers v. State, 916 So. 2d 923 (Fla. 1st DCA 2005). The trial court should have treated the appellant's motion as one filed pursuant to rule 3.800(a). See Valdes v. State, 765 So. 2d 774 (Fla. 1st DCA 2000); Richardson v. State, 719 So. 2d 39 (Fla. 2d DCA 1998).
Accordingly, the order denying the appellant's motion is reversed and the cause remanded for the trial court to resentence the appellant or attach portions of the record refuting his claim.
REVERSED and REMANDED.
BROWNING, C.J., BARFIELD and BENTON, JJ., concur.